Name: Commission Regulation (EEC) No 1194/92 of 8 May 1992 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 124/10 Official Journal of the European Communities 9 . 5. 92 COMMISSION REGULATION (EEC) No 1194/92 of 8 May 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 5 426 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3. 1991 , p. 108. 9. 5. 92 Official Journal of the European Communities No L 124/11 ANNEX I LOTS A, B, C, D, E, F and G 1 . Operation Nos ('): 1488/90-1491 /90, 912/91 , 951 /91 and 1151 /91 2. Programme : 1990 and 1991 3. Recipient : People's Republic of China 4. Representative of the recipient (3) : Ministry of Agriculture, Dairy Project Office, 1 1 Nong Zhan Guan, Nan Li , Beijing 100026, People's Republic of China (Telex 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2): see OJ No C 114, 29 . 4. 1991 , p. 1 under I.A.1 8. Total quantity : 3 777 tonnes 9. Number of lots ("): seven 10. Packaging and marking (*) (9) (10) : 25 kg see OJ No C 114, 29. 4. 1991 , p. 3. (under IA.3) Markings in English Supplementary markings on the packaging : 'EEC DAIRY DEVELOPMENT PROJECT / 4. SHIPMENT / 14 CITIES / FOR RECOMBINATION' 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see (n) 17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 24. 6  9. 7. 1992 18 . Deadline for the supply : 15. 8 . 1992 Operation Nos 951 /91 1151 /91 24. 8 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders (4): 12 noon on 25. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 6. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7. 7  23. 7. 1992 (c) deadline for the supply : 29. 8. 1992 Operation Nos 951 /91 1151 /91 1992 No L 124/12 Official Journal of the European Communities 9 . 5. 92 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 6. 1992 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 7 to 6. 8 . 1992 (c) deadline for the supply : 12. 9. 1992 Operation Nos 951 /91 1151 /91 11 . 9 . 1992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Bruxelles, (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (*): refund applicable on 23. 4. 1992, fixed by Commission Regulation (EEC) No 984/92 (OJ No L 104, 22. 4. 1992, p. 40) 9 . 5. 92 Official Journal of the European Communities No L 124/13 LOT H 1 . Operation Nos ('): 1160/91 2. Programme : 1991 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 00145 Rome, (telex 626675 I wfp) 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Bolivia 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) Q : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under I. A. 1 ) 8. Total quantity : 700 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg, see OJ No C 1 14, 29. 4. 1991 , p. 1-3 (under I. A. 2. 3 and I. A. 3) Markings in English Supplementary markings on the packaging : 'ACTION 1160/91 / 0257801 / WORLD FOOD PROGRAMME / AFRICA IN TRANSIT TO BOLIVIA' 11 . Method of mobilization of product : Community market The skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 6  14. 7. 1992 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders (4) : 12 noon on 25. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9 . 6. 1992 (b) period for making the goods available at the port of shipment : 6. 7  28 . 7. 1992 (c) dealine for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 6. 1992 (b) period for making the goods available at the port of shipment : 20. 7  12. 8 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200 B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (*) : refund applicable on 23. 4. 1992, fixed by Commission Regulation (EEC) No 984/92 (OJ No L 104, 22. 4. 1992, p. 40) No L 124/14 Official Journal of the European Communities 9 . 5. 92 LOT I 1 . Operation Nos ('): 1161 /91 to 1165/91 2. Programme : 1991 3. Recipient : World Food Programme, via Cristoforo Colombo 426, 00145 Rome, (Telex 626675 I wfp) 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) Q : see OJ No C 1 14, 29. 4. 1991 , p. 1-4 (under I. B. 1 ) 8 . Total quantity : 949 tonnes (see Annex II) 9 . Number of lots : one 10. Packaging and marking : 25 kg, see OJ No C 1 14, 29. 4. 1991 , p. 4 (under I. B. 2, 1. B. 3, and I. A. 2. 3) Operation No 1162/91 : in containers Markings in English Supplementary markings on the packaging : See Annex II 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and vitamins added after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 6  14. 7. 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders (4) : 12 noon on 25. 5. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 6. 1992 (b) period for making the goods available at the port of shipment : 6. 7  28. 7 . 1992 (c) dealine for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 6. 1992 ; (b) period for making the goods available at the port of shipment : 20. 7  12. 8 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200 B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer ^: refund applicable on 23 . 4. 1992, fixed by Commission Regulation (EEC) No 984/92 (OJ No L 104, 22. 4. 1992, p. 40) 9. 5. 92 Official Journal of the European Communities No L 124/15 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate caesium - 134 and -137 levels. (3) Commission delegate to be contacted by the succesful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaires' representative, at the time of delivery, a certificate of origin. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (8) The bags must be placed in 20-foot containers . The free holding period for containers must be at least 15 days. O New, dry and intact packaging of a net content of 25 kilograms made up as follows : (combination of requirements in I (b) and (c) of Annex II to Commission Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19)):  one kraft paper bag of a strength of at least 70 g/m2,  one kraft paper bag with a polyethylene lining, of a strength of at least 80 + 15 g/m2,  three kraft bags of a strength of at least 70 g/m2,  one polythylene inner bag at least 0,12 mm thick, welded or double bond. (,0) The successful tenderer must nominate a representative at the port of landing. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. (") Operation No Quantities (in tonnes) Port of landing Destination / Address of the warehouse A - 1488/90 B - 1489/90 530 451 (') Xinfeng (Guangzhou) No 2 Dairy Plant, Pan Long Gang, Shahe, Guangzhou municipality C - 1490/90 D - 1491 /90 528 (2) 596 0 Shanghai The Warehouse of the Dairy Development Project, No 780 Beizhai Road, Beixinjing, Shanghai municipality E - 912/91 583 (4) Mawei (Fuzhou) Kangle Dairy Plant, Wuliting Fuma Road, Fuzhou municipality F - 951 /91 612(0 Xingang (Tianjin) Refrigeration Plant of Tianjin Dairy company, Xingfudao Jiakoy, Hongxing Road, Hebei District Tianjin municipality G - 1151 /91 477 ( «) Dalian The Warehouse of the Dairy Development Project, No 141 Dongbei Road, Xigang, Dalian municipality (') in two parts : B 1  315 tonnes ; B 2  136 tonnes (2) in two parts : C 1  387 tonnes ; C 2  141 tonnps (3) in three parts : D 1  234 tonnes ; D 2  105 tonnes ; D 3  257 tonnes {*) in two parts : E 1  412 tonnes (303 tonnes programme 1990 ; 109 tonnes programme 1991 ); E 2  171 tonnes (programme 1991) 0 in two parts : F 1  387 tonnes ; F 2  225 tonnes (*) in two parts : G 1  387 tonnes ; G 2  90 tonnes No L 124/16 Official Journal of the European Communities 9. 5. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem I 949 62 Benin Action 1161 /91 / 0209602 / World Food Programme / Cotonou 290 Haiti Action 1162/91 / 0267800 / World Food Programme / Port-au-Prince 230 Senegal Action 1163/91 / 0234403 / World Food Programme / Dakar 350 I Niger Action 1164/91 / 0244503 / World Food Programme / Cotonou Transit to Niger 17 Sao TomÃ © Action 1165/91 / 0225004 / World Food Programme / Sao TomÃ ©